DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, claim 25 recites “the second sub-region”. However, “a second sub-region” is not recited earlier in claim 25. Therefore, “the second sub-region” lacks proper antecedent basis. Also, as claim 25 recites “a transmissive region”, which in the Applicant’s specification is equivalent to the second sub-region, it is not clear what structure differentiates the transmissive region from the second sub-region recited in the claim. As such, the claim language is indefinite. Appropriate changes should be made to clarify the language. However, for purposes of compact prosecution, the Examiner interprets “the second sub-region” to be equivalent to “the second sub-region”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, 18-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding”.
Regarding claim 1, Fig. 1I of Wang teaches an electronic device comprising: a display panel (Paragraph 0002) configured for displaying an image, wherein the display panel includes: a substrate (Paragraph 0004) including a first display region (Item A1) and a second display region (Item A2), which are adjacent to each other; a plurality of first pixels (Items 1, 2 and 3 in Item A1) disposed in the first display region (Item A1); and a plurality of second pixels (Items 1, 2 and 3 in Item A2), wherein the second display region (Item A2) includes a first sub-region (See Picture 1 below) in which each of the second pixels (Items 1, 2 and 3 in A2) is disposed and a second sub-region (See Picture 1 below) in which the second pixel is not disposed, wherein the second display region (Item A2) has a light transmittance higher than that of the first display region (Item A1), and wherein each of the first pixels (Items 1, 2 and 3 in A1) has a size different from that of the second pixels (Items 1, 2 and 3 in A2).
Wang does not explicitly teach a non-display region surrounding at least one side of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds at least one side of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding at least one side of the each of the first and second display regions of Wang because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 

    PNG
    media_image1.png
    261
    501
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Wang Fig. 1I)
Regarding claim 2, Fig. 1I of Wang further teaches further teaches where the first pixels (Items 1, 2 and 3 in A1) in the first display region (Item A1) have a density higher than that of the second pixels (Items 1, 2 and 3 in Item A2) in the second display region (Item A2), and wherein the second display region (Item A2) has a size smaller than (Fig. 1A) that of the first display (Item A1) region, and is connected to the first display region (Item A1).
Regarding claim 3, Fig. 1K of Wang further teaches where the second pixels (Items 1, 2 and 3 in Item A2) are arranged in an oblique direction (diagonally, as defined by Applicant’s specification Paragraph 0192) on a plane.
Regarding claim 4, Wang further teaches where the device further comprises at least one sensor (Paragraph 0078) disposed on a rear surface of the display panel.
Regarding claim 5, Wang further teaches where the at least one sensor includes a camera (Paragraph 0078).
Regarding claim 6, Wang further teaches where the second sub-region (See Picture 1 above) includes a transmissive region through which light is transmitted. 
Regarding claim 7, Wang further teaches where the first sub-region (See Picture 1 above) and the second sub-region (See Picture 1 above) are alternately disposed. 
Regarding claim 8, Wang further teaches where the second display region (Item A2) comprises a plurality of the first sub-regions (See Picture 1 above) and a plurality of the second sub-regions (See Picture 1 above). 
Regarding claim 9, Fig. 1I of Wang further teaches where the plurality of first sub- regions (See Picture 1 above) are repeatedly arranged along one direction in the second display region (Item A2) to constitute at least one first column, and the plurality of second sub-regions (See Picture 1 above) are repeatedly arranged along the one direction in the second display region (Item A2) to constitute at least one second column, wherein the first column and the second column are alternately disposed.
Regarding claim 11, Wang further teaches where each of the first pixels (Items 1, 2, 3 in Item A1) includes a first sub-pixel (Item 1) provided in the first display region (Item A1) wherein the first sub-pixel includes: a first electrode disposed on the substrate; a first emitting layer disposed on the first electrode; and a second electrode disposed on the first emitting layer (Paragraph 0438).
Regarding claim 12, Wang further teaches where each of the second pixels (Items 1, 2,3 in Item A2) 2includes a second sub-pixel (Item 1) provided in the first sub-region (See Picture 1 above), 3wherein the second sub-pixel includes: 4a third electrode disposed on the substrate, the third electrode being provided in sthe same layer as the first electrode, 6a second emitting layer disposed on the third electrode; and a fourth electrode disposed on the second emitting layer (Paragraph 0438).
Regarding claim 13, Fig. 1I of Wang further teaches where the first sub-pixel and the second sub-pixel have different sizes.
Regarding claim 14, Fig. 1I of Wang further teaches where the second sub-pixel (Any of Items 1, 2 or 3 in Item, A2) has a size greater than that of the first sub-pixel (Any of Items 1, 2 or 3 in Item, A1).
Regarding claim 15, Fig 1I of Wang further teaches where the first sub-pixel includes a first emission region in which the first electrode, the first emitting layer, and the second electrode overlap with each other (Paragraph 0438), and the second sub-pixel includes a second emission region in which the third electrode, the second emitting layer, and the fourth electrode overlap with each other (Paragraph 0438), wherein the second emission region has a size greater than that of the first emission region.
Regarding claim 18, Fig. 2L of Wang further teaches where a size of the second subpixel gradually changes approaching a boundary portion between the first display region (Item A1) and the second display region (Combination of Items A2 and A3 in Fig. 2L, Item A2 in Fig. 1I). 
Regarding claim 19, When the first display area is considered to be the combination of Items A2 and A3), Fig. 2L of Wang further teaches where the second subpixel has a size gradually decreased as approaching the boundary portion between the boundary portion and the second display region (Item A2 in Fig. 2L).
Regarding claim 20, When the second display area is considered to be the combination of Items A2 and A3), Fig. 2L of Wang further teaches where the second subpixel has a size gradually increased as approaching the boundary portion between the boundary portion and the second display region (Combination of Items A2 and A3 in Fig. 2L).
Regarding claim 23, Wang further teaches where each of the first and second pixels includes a pixel circuit layer which is disposed on the substrate and includes at least one transistor (Paragraph 0359).
Regarding claim 24, Fig. 1I of Wang further teaches where the first display region (Item A1) includes a first unit pixel region (See Picture 3 below) in which each of the first pixels is disposed and the second display region (Item A2) includes a second unit pixel region (See Picture 3 below) in which each of the second pixels is disposed, where the first unit pixel region and the second unit pixel region have the same size. 
Examiner’s Note:  The Examiner notes that besides first and second pixel unit regions being areas where first and second pixels, respectively, are located, the claim does not put any additional limitations on what constitutes, or the orientation of, a first or second pixel unit region. A region can be any size or shape unless defined by the claim, thus the Examiner’s indication of the first and second pixel unit regions being rectangles of a certain size in Picture 3 below reads on the claim.

    PNG
    media_image2.png
    286
    450
    media_image2.png
    Greyscale

Picture 3 (Labeled version of portion of Wang Fig. 1I)
Alternatively, Claims 1-13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 2020/0312832) hereinafter “Chi” in view of Ding et al. (US 2021/0028249) hereinafter “Ding”.
Regarding claim 1, Fig. 6 of Chi teaches an electronic device comprising: a display panel (Paragraph 0002) configured for displaying an image, wherein the display panel includes: a substrate (Paragraph 0064) including a first display region (Item 12) and a second display region (Item 11), which are adjacent to each other; a plurality of first pixels (Items R,G,B in Item 12) disposed in the first display region (Item 12); and a plurality of second pixels (Items R, G, B in Item 11), wherein the second display region (Item 11) includes a first sub-region (See Picture 2 below) in which each of the second pixels (Items R, G, B in 11) is disposed and a second sub-region (See Picture 2 below) in which the second pixel is not disposed, wherein the second display region (Item 11) has a light transmittance higher than that of the first display region (Item 12), and wherein each of the first pixels (Items R, G, B in 12) has a size different from that of the second pixels (Items R, G, B in 11).
Wang does not explicitly teach a non-display region surrounding at least one side of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds at least one side of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding at least one side of the each of the first and second display regions of Chi because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 

    PNG
    media_image3.png
    262
    400
    media_image3.png
    Greyscale

Picture 2 (Labeled version of a portion of Chi Fig. 6)
Regarding claim 2, Fig. 6 of Chi further teaches where the first pixels (Items R, G, B in Item 12) in the first display region (Item 12) have a density higher than that of the second pixels (Items R, G, B in Item 11) in the second display region (Item 11), and wherein the second display region (Item 11) has a size smaller than that of the first display (Item 12) region, and is connected to the first display region (Item 12).
Regarding claim 3, Fig. 6 of Chi further teaches where the second pixels (Items R, G, B in Item 11) are arranged in an oblique direction (diagonally, as defined by Applicant’s specification Paragraph 0192) on a plane.
Regarding claim 4, Chi further teaches where the device further comprises at least one sensor (Paragraph 0030) disposed on a rear surface of the display panel.
Regarding claim 5, Chi further teaches where the at least one sensor includes a camera (Paragraph 0030).
Regarding claim 6, Chi further teaches where the second sub-region (See Picture 2 above) includes a transmissive region through which light is transmitted. 
Regarding claim 7, Chi further teaches where the first sub-region (See Picture 2 above) and the second sub-region (See Picture 2 above) are alternately disposed. 
Regarding claim 8, Chi further teaches where the second display region (Item 11) comprises a plurality of the first sub-regions (See Picture 2 above) and a plurality of the second sub-regions (See Picture 2 above).
Regarding claim 9, Figs. 1 and 4 of Chi further teaches where the plurality of first sub- regions (See Picture 2 above; See also Items d7 and d8 in Fig. 4 where there are separations between columns of second pixels) are repeatedly arranged along one direction in the second display region (Item 11) to constitute at least one first column, and the plurality of second sub-regions (See Picture 2 above) are repeatedly arranged along the one direction in the second display region (Item 11) to constitute at least one second column, wherein the first column and the second column are alternately disposed.
Regarding claim 10, Fig. 4 of Chi further teaches where the plurality of first sub- regions (See Picture 2 above) are repeatedly arranged along one direction in the second display region (Item 11) to constitute at least one column (Item 21a), and the plurality of second sub-regions (See Picture 2 above) are repeatedly arranged along a direction orthogonal to the one direction to constitute at least one row (Fig. 4 where there are at least two rows of second sub-regions that are light transmissive).
Regarding claim 11, Chi further teaches where each of the first pixels (Items R, G, B in Item 12) includes a first sub-pixel (Item R) provided in the first display region (Item 12) wherein the first sub-pixel includes: a first electrode disposed on the substrate; a first emitting layer disposed on the first electrode; and a second electrode disposed on the first emitting layer (Paragraphs 0068 and 0070).
Regarding claim 12, Chi further teaches where each of the second pixels (Items R, G, B in Item 11) 2includes a second sub-pixel (Item 1) provided in the first sub-region (See Picture 2 above), 3wherein the second sub-pixel includes: 4a third electrode disposed on the substrate, the third electrode being provided in sthe same layer as the first electrode, 6a second emitting layer disposed on the third electrode; and a fourth electrode disposed on the second emitting layer (Paragraphs 0068 and 0070).
Regarding claim 13, Fig. 4 of Chi further teaches where the first sub-pixel and the second sub-pixel have different sizes.
Regarding claim 23, Chi further teaches where each of the first and second pixels includes a pixel circuit layer which is disposed on the substrate and includes at least one transistor (Paragraph 0065).
Regarding claim 24, Fig. 6 of Chi further teaches where the first display region (Item 12) includes a first unit pixel region (See Picture 4 below) in which each of the first pixels is disposed and the second display region (Item 11) includes a second unit pixel region (See Picture 4 below) in which each of the second pixels is disposed, where the first unit pixel region and the second unit pixel region have the same size. 
Examiner’s Note:  The Examiner notes that besides first and second pixel unit regions being areas where first and second pixels, respectively, are located, the claim does not put any additional limitations on what constitutes, or the orientation of, a first or second pixel unit region. A region can be any size or shape unless defined by the claim, thus the Examiner’s indication of the first and second pixel unit regions being rectangles of a certain size in Picture 3 below reads on the claim.

    PNG
    media_image4.png
    253
    588
    media_image4.png
    Greyscale

Picture 4 (Labeled version of portion of Chi Fig. 6)
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Hwang et al. (US 2019/0181345) hereinafter “Hwang”.
Regarding claim 16, the combination of Wang and Ding teaches all of the elements of the claimed invention as stated above except where the device further comprises an insulating layer disposed between the substrate and the third electrode, wherein the insulating layer extends to the second sub-region, and wherein the fourth electrode does not extend to the second sub-region.
Fig. 4 of Hwang teaches a display device comprising an insulating layer (Item 162) disposed between a substrate (Item 101) and a third electrode (Item 110), wherein the insulating layer (Item 162) extends to the second sub-region (Item TA), and wherein a fourth electrode (Item 140) does not extend to the second sub-region (Item TA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an insulating layer disposed between the substrate and the third electrode, wherein the insulating layer extends to the second sub-region, and wherein the fourth electrode does not extend to the second sub-region because simplifies the fabricating cost which results in a decrease in the production costs (Hwang Paragraphs 0019 and 0020)|.
Regarding claim 17, Wang further teaches where each of the first and second sub-pixels emits any one of red light, green light, blue light (Paragraph 0093).
Alternatively, Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 2020/0312832) hereinafter “Chi” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Hwang et al. (US 2019/0181345) hereinafter “Hwang”.
Regarding claim 16, the combination of Chi and Ding teaches all of the elements of the claimed invention as stated above except where the device further comprises an insulating layer disposed between the substrate and the third electrode, wherein the insulating layer extends to the second sub-region, and wherein the fourth electrode does not extend to the second sub-region.
Fig. 4 of Hwang teaches a display device comprising an insulating layer (Item 162) disposed between a substrate (Item 101) and a third electrode (Item 110), wherein the insulating layer (Item 162) extends to the second sub-region (Item TA), and wherein a fourth electrode (Item 140) does not extend to the second sub-region (Item TA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an insulating layer disposed between the substrate and the third electrode, wherein the insulating layer extends to the second sub-region, and wherein the fourth electrode does not extend to the second sub-region because simplifies the fabricating cost which results in a decrease in the production costs (Hwang Paragraphs 0019 and 0020)|.
Regarding claim 17, Fig. 6 of Chi further teaches where each of the first and second sub-pixels emits any one of red light, green light, blue light.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Nakamura et al. (US 2017/0069664) hereinafter “Nakamura”.
Regarding claim 21, the combination of Wang and Ding teaches all of the elements of the claimed invention as stated above except where the second sub-region includes at least one insulating layer which is disposed on the substrate and includes an opening.
Fig. 35A of Nakamura teaches a display device comprising an insulating layer (Item 314) disposed between a substrate (Item 371) and a third electrode (Item 321), wherein the insulating layer (Item 314) extends to the second sub-region (Item 110), and where the second sub-region (Item 110) includes the insulating layer (Item 314) which includes an opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include have the second sub-region include at least one insulating layer which is disposed on the substrate and includes an opening because it allows for visible light to better transmit through the display (Nakamura Paragraph 0437).
Regarding claim 22, the combination of Wang, Ding and Nakamura teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the second sub-region includes a filling material filling the opening.
Fig. 35A of Nakamura teaches where the second sub-region (Item 110) includes a filling material (Item 317) filling the opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second sub-region include a filling material filling the opening because the filling material acts as a bonding layer to bond an upper substrate to the remainder of the device (Nakamura Paragraph 0367).
Alternatively, Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 2020/0312832) hereinafter “Chi” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Nakamura et al. (US 2017/0069664) hereinafter “Nakamura”.
Regarding claim 21, the combination of Chi and Ding teaches all of the elements of the claimed invention as stated above except where the second sub-region includes at least one insulating layer which is disposed on the substrate and includes an opening.
Fig. 35A of Nakamura teaches a display device comprising an insulating layer (Item 314) disposed between a substrate (Item 371) and a third electrode (Item 321), wherein the insulating layer (Item 314) extends to the second sub-region (Item 110), and where the second sub-region (Item 110) includes the insulating layer (Item 314) which includes an opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include have the second sub-region include at least one insulating layer which is disposed on the substrate and includes an opening because it allows for visible light to better transmit through the display (Nakamura Paragraph 0437).
Regarding claim 22, the combination of Chi, Ding and Nakamura teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the second sub-region includes a filling material filling the opening.
Fig. 35A of Nakamura teaches where the second sub-region (Item 110) includes a filling material (Item 317) filling the opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second sub-region include a filling material filling the opening because the filling material acts as a bonding layer to bond an upper substrate to the remainder of the device (Nakamura Paragraph 0367).
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Yeke Yazdandoost et al. (US 2019/0310724) hereinafter “Yeke”.
Regarding claim 1, Figs. 1A and 1I of Wang teaches an electronic device comprising: a sensor configured for sensing incident light (Paragraph 0078); a display portion (Paragraph 0002) overlapping with the sensor (Paragraph 0078), the display portion configured for displaying an image, wherein the display portion includes: a substrate (Paragraph 0004) including a first display region (Item A1) and a second display region (Item A2) which has an area smaller than that of the first display region (Item A1), is connected to the first display region (Item A1), and has a light transmittance higher than that of the first display region (Item A1); a plurality of first pixels (Items 1, 2 and 3 in Item A1) provided in the first display region (Item A1); and a plurality of second pixels (Items 1, 2 and 3 in Item A2) provided in the second display region (Item A2), the plurality of second pixels being different from the first pixels, the plurality of second pixels each having a size greater than that of each of the first pixels (Fig. 1I), wherein the second display region (Item A2) includes a first sub-region (See Picture 1 above) in which each of the second pixels (Items 1, 2 and 3 in A2) is disposed and a transmissive region in which the second pixel is not disposed, the transmissive region having light transmitted therethrough, where the first sub-region and the second sub-region (transmissive region; See 112(b) rejection above) are alternately disposed when viewed on a plane.
Wang does not explicitly teach a non-display region surrounding the periphery of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds a periphery of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding the periphery of each of the first and second display regions of Wang because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 
Wang does not teach a window provided on the display portion to cover the display portion nor a touch sensor provided between the display portion and the window, the touch sensor configured for sensing a touch of a user.
Fig. 1B of Yeke teaches a display device (Paragraph 0001) comprising a display portion (Item 112), a touch sensor (Item 110) and a window (Item 108), where the window (Item 108) is provided on the display portion (Item 112) to cover the display portion (Item 112); and a touch sensor (Item 110; Paragraphs 0057) provided between the display portion (Item 112) and the window (Item 108), the touch sensor (Item 110) configured for sensing the touch of a user (Paragraph 0133).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a window provided on the display portion to cover the display portion because the window acts as a protective cover while also allowing light to pass through (Yeke Paragraph 0056).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a touch sensor provided between the display portion and the window, the touch sensor configured for sensing a touch of a user because the touch sensor detects the touch of a user to such that a subsequent action is executed (Yeke Paragraphs 0133 and 0134). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891